      6:19-cv-02419-BHH          Date Filed 03/06/20    Entry Number 62     Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    GREENVILLE DIVISION


The United States of America for the use
and benefit of Robert Lloyd Electric Co.,
Inc.,
                                                       Civil Action No.: 6:19-cv-2419-BHH
                  Plaintiff,

       v.

Fluor Enterprises, Inc., et al.,

                  Defendant.


                           ORDER EXTENDING DEADLINE
                     FOR THE COMPLETION OF FACT DISCOVERY

       The Court, having reviewed the Joint Motion for an Extension to the Fact Discovery

Deadline and it appearing that good cause exists for the granting of such Motion, it is

hereby ordered:

       1.      The deadline for the completion of fact discovery is extended for an

additional thirty (30) days from March 27, 2020 to April 27, 2020.

       2.      All other deadlines in the Joint Conference and Scheduling Order, dated

October 3, 2019 (ECF No. 36) shall remain unchanged.

       IT IS SO ORDERED.

                                            /s/Bruce Howe Hendricks
                                            United States District Judge

March 6, 2020
Greenville, South Carolina
